DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/11/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al (US 2018/0158429 A1).

Claim 1, Na (Fig. 1-15) discloses a display driving device (Fig. 12) configured to drive a display device (800; Fig. 12) for displaying an image (Paragraph [0024]), the display driving device (Fig. 12) comprising: 
a source driver integrated circuit (IC) (100 and 300; Fig. 12; Fig. 8; wherein figure shows and “integrated circuit” which includes a data driver 300, a signal controller 100, and power supply 500 for receiving an image signal (Ims) and converting said signal into Imd and data(1)-data(m); therefore the term “source driver integrated circuit” is being broadly read as both signal controller and data driver as a single “integrated circuit” as shown in figure 5, 6, 8, 9, and 10) configured to convert image data (Ims; Fig. 12) into a source signal (data[1] through data[m]; Fig. 12); and 
an energy harvesting device (600, 1000, and 700; Fig. 12; wherein figure shows a thermoelectric generation portion, a storage portion, and converter; Paragraph [0067], [0070], and [0123]) configured to convert thermal energy (Heat; Fig. 12) into electrical energy (Current; Fig. 12) and supply the electrical energy (VDs; Fig. 12) to the source driver IC (100 and 300; Fig. 12), 
wherein the energy harvesting device (600, 1000, and 700; Fig. 12) includes: 
a thermal energy converter (600; Fig. 12) configured to convert thermal energy (Heat; Fig. 12) generated in the source driver IC (300; Fig. 12; Paragraph [0067]) to output an energy harvesting current (current; Fig. 12; wherein figure shows output from thermoelectric generation portion as current being applied to the storage portion); and 
an energy storage (1000; Fig. 12) directly connected to the thermal energy converter (600; Fig. 12), and configured to receive the energy harvesting current (current; Fig. 12; wherein figure shows output from thermoelectric generation portion as current being applied to the storage portion), store power (Paragraph [0123]), and output a first auxiliary voltage (Fig. 12; wherein figure shows output current from storage portion which is converted to VDs and VTs) that is a voltage generated due to the stored power (1000; Fig. 12), 
wherein the thermal energy converter (600; Fig. 6-11) and the energy storage (100; Fig. 12) are located on the source driver IC (Fig. 6; wherein figure shows thermoelectric generation portion formed on the signal controller; Fig. 6-11; wherein figure shows thermoelectric generation portion formed on the printed circuit board 910 which contains the signal controller and data driver; Fig. 12; wherein figure shows storage portion connected between thermoelectric generation portion converter; Paragraph [0123]; wherein discloses storage portion could be capacitive and therefore be formed on the printed circuit board),  
wherein the thermal energy converter (600; Fig. 12) and the energy storage (1000; Fig. 12; Paragraph [0123]; wherein discloses the storage portion could be capacitors and therefore would be formed as part of the integrated circuit as shown in figure 12) are integrally configured (Fig. 12 and 15; wherein figure shows the elements are “integrally configured” such that each element receives heat energy or signal from the previous element, For example in figure 12 the thermoelectric generation portion 600 receives heat energy from the data driver 300 and the storage portion 100 receives voltage signal VCC’ from the thermoelectric generation portion 600, therefore the elements are “integrally configured”) with the source driver IC (100 and 300; Fig. 12).  

Claim 12, Na (Fig. 1-15) discloses a display driving method (Fig. 12), comprising: 
converting thermal energy generated (Heat; Fig. 12) in a source driver integrated circuit (IC) (100 and 300; Fig. 12) to output an energy harvesting current (current; Fig. 12); 
receiving the energy harvesting current (current; Fig. 12; wherein figure shows connection between thermoelectric generation portion and storage portion) and storing power (1000; Fig. 12); 
generating a first auxiliary voltage (Fig. 12; wherein figure shows output from storage portion to converter) using the stored power (1000; Fig. 12); and 
outputting a second auxiliary voltage (VTs and VDs; Fig. 12) of a constant level (1.2V and 1.8V; Paragraph [0071]) corresponding to the first 15Attorney Docket No. 15366-000059-USauxiliary voltage (1000; Fig. 12),
wherein the generating of the first auxiliary voltage (VCC’; Fig. 15) using the stored power (1000; Fig. 15) includes, when the first auxiliary voltage is greater than or equal to a usable voltage (540; Fig. 15; Paragraph [0131]), outputting the first auxiliary voltage (VCC’; Fig. 15) using the stored power (1000; Fig. 15).
  
Claim 15, Na (Fig. 1-15) discloses a display driving device (Fig. 12) configured to drive a display device (800; Fig. 12) for displaying an image (Paragraph [0024]), the display driving device (Fig. 12) comprising: 
a source driver integrated circuit (IC) (100 and 300; Fig. 12; Fig. 8; wherein figure shows and “integrated circuit” which includes a data driver 300, a signal controller 100, and power supply 500 for receiving an image signal (Ims) and converting said signal into Imd and data(1)-data(m); therefore the term “source driver integrated circuit” is being broadly read as both signal controller and data driver as a single “integrated circuit” as shown in figure 5, 6, 8, 9, and 10) configured to convert image data (Ims; Fig. 12) into a source signal (data[1] through data[m]; Fig. 12); and 
an energy harvesting device (600, 1000, and 700; Fig. 12; wherein figure shows a thermoelectric generation portion, a storage portion, and converter; Paragraph [0067], [0070], and [0123]) configured to convert thermal energy (Heat; Fig. 12) into electrical energy (Current; Fig. 12) and supply the electrical energy (VDs; Fig. 12) to the source driver IC (100 and 300; Fig. 12), 
wherein the energy harvesting device (600, 1000, and 700; Fig. 12) includes: 
a thermal energy converter (600; Fig. 12) configured to convert thermal energy (Heat; Fig. 12) generated in the source driver IC (300; Fig. 12; Paragraph [0067]) to output an energy harvesting current (current; Fig. 12; wherein figure shows output from thermoelectric generation portion as current being applied to the storage portion); and 
an energy storage (1000; Fig. 12) directly connected to the thermal energy converter (600; Fig. 12), and configured to receive the energy harvesting current (current; Fig. 12; wherein figure shows output from thermoelectric generation portion as current being applied to the storage portion), store power (Paragraph [0123]), and output a first auxiliary voltage (Fig. 12; wherein figure shows output current from storage portion which is converted to VDs and VTs) that is a voltage generated due to the stored power (1000; Fig. 12), 
wherein the thermal energy converter (600; Fig. 6-11) and the energy storage (100; Fig. 12) are located on the source driver IC (Fig. 6; wherein figure shows thermoelectric generation portion formed on the signal controller; Fig. 6-11; wherein figure shows thermoelectric generation portion formed on the printed circuit board 910 which contains the signal controller and data driver; Fig. 12; wherein figure shows storage portion connected between thermoelectric generation portion converter; Paragraph [0123]; wherein discloses storage portion could be capacitive and therefore be formed on the printed circuit board),  
the energy storage (1000, 1010, and 530; Fig. 15) includes a storage (1000; Fig. 15) and a switching part (1010 and 530; Fig. 15), and 
the switching part (1010 and 530; Fig. 15) controls a storage to output the first auxiliary voltage (VCC’; Fig. 15; Paragraph [0150]; wherein discloses an auxiliary power source voltage which is supplied through both charging switch and switch portion when said voltage is higher than the threshold voltage) when the first auxiliary voltage (VCC’; Fig. 15) is greater than or equal to a usable voltage (Paragraph [0149]).

Claim 2, Na (Fig. 1-15) discloses wherein the display driving device (Fig. 12) further includes a voltage stabilizer (700; Fig. 12) configured to output a second auxiliary voltage of a constant level (VDs, and VTs; Fig. 12; Paragraph [0071]), which corresponds to the first auxiliary voltage (Paragraph [0123]; Fig. 12; wherein figure shows receiving signal from storage portion), to the source driver IC (100 and 300; Fig. 12).  

Claim 3, Na (Fig. 1-15) discloses wherein the voltage stabilizer (700; Fig. 12) is located on the source driver IC (700; Fig. 5-11; wherein figure shows converter formed on the printed circuit board 910 which contains the signal controller and data driver).  

Claim 4, Na (Fig. 1-15) discloses wherein the voltage stabilizer (700; Fig. 12) is embedded in the source driver IC (700; Fig. 5-11; wherein figure shows converter formed on the printed circuit board 910 which contains the signal controller and data driver).  

Claim 5, Na (Fig. 1-15) discloses further comprising: 
a bandgap reference voltage generator (Paragraph [0071]; wherein discloses generating voltages of 1.2V and 1.8V) configured to output a reference voltage (1.2V and 1.8V; Paragraph [0071]) that maintains a constant level in response to temperature changes (600; Fig. 12); and 
a voltage stabilizer (Paragraph [0071]) including a regulator configured to output a second auxiliary 14Attorney Docket No. 15366-000059-USvoltage (VTs and VDs; Fig. 12) corresponding to the first auxiliary voltage (1000; Fig. 12; Paragraph [0123]) to the source driver IC (100 and 300; Fig. 12) using the reference voltage (1.2V and 1.8V; Paragraph [0071]).  

Claim 6, Na (Fig. 1-15) discloses wherein the energy storage (1000; Fig. 15) outputs the first auxiliary voltage (VCC’; Fig. 15) when the first auxiliary voltage is greater than or equal to a usable voltage (540; Fig. 15; Paragraph [0131]).  

Claim 7, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 12) is in contact with the source driver IC (100 and 300; Fig. 13) to absorb the thermal energy generated (heat; Fig. 12) in the source driver IC (100 and 300; Fig. 12) and includes a plurality of thermoelectric modules (600; Fig. 8-10) configured to convert the absorbed thermal energy (heat; Fig. 12) into the energy harvesting current (Current; Fig. 12).  

Claim 8, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 2, 3, and 12) and the energy storage (1000; Fig. 12; Paragraph [0123]) are provided in the form of a film (Paragraph [0075] and [0123]).  

Claim 9, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. and the energy storage have a smaller area than the source driver IC, respectively.  

Claim 10, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 12) and the energy storage (1000; Fig. 12) have a width less than or equal to (600; Fig. 10) that of the source driver IC (100 and 300; Fig. 10), respectively, and have a length less than (600; Fig. 10) that of the source driver IC (100 and 300; Fig. 10), respectively.  

Claim 13, Na (Fig. 1-15) discloses wherein the outputting of the second auxiliary voltage (VTs and VDs; Fig. 12) of the constant level (1.2V and 1.8V; Paragraph [0071]) corresponding to the first auxiliary voltage (Fig. 12; wherein figure shows storage portion supplying signal to converter) includes: 
outputting a reference voltage (Paragraph [0071]) that maintains a constant level (1.2V and 1.8V; Paragraph [0071]) in response to temperature changes (600; Fig. 12); and 
outputting the second auxiliary voltage (VTs and VDs; Fig. 12) corresponding to the first auxiliary voltage (Fig. 12; wherein figure shows storage portion supplying signal to converter) using the reference voltage (1.2V and 1.8V; Paragraph [0071]).  

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
With respect to claim 1, the claim has been amended to further include dependent claim 11. The Applicant argued in the submitted response on pages 8-11 that “wherein the thermal energy converter and the energy storage are integrally configured with the source IC” is not taught or discloses by the cited prior art reference. 
The Examiner respectfully disagrees with this argument. First the Examiner broadly read the limitation of the source driver integrated circuit, as defined in claim, as “convert image data into a source signal”. Therefore looking at Na’s figure 15, the signal controller 100 receives the image data (Ims) converts to Imd then supplies to data driver 300 to further convert to source signals (data(1)-data(m)). The Examiner reads both the signal controller and data driver as a combined “source driver integrated circuit” which “convert image data into a source signal”. Looking at figure 6 one can see that the thermal energy converter 600 is arrange near the signal controller which is part of the source driver integrated circuit. Also the Examiner believes the limitation “integrally configured” does limit the claim as discussed by Applicant. The Examiner reads the limitations as being integrally configured within a circuit structure as shown in figures 12 and 15. Therefore the signal controller 100 and the data driver 300 are shown to emit heat shown by dashed lines to the thermal energy converter 600 which then supplies a voltage VCC’ to the storage portion 1000. Therefore the elements are integrally configured. 
With respect to claims 12 and 15, the claim has been amended to further include dependent claim 14. The Applicant argued in the submitted response on page 11 that “wherein the generating of the first auxiliary voltage using the stored power includes, when the first auxiliary voltage is greater than or equal to a usable voltage, outputting the first auxiliary voltage using the stored power.” is not taught or discloses by the cited prior art reference. 
The Examiner does not find this argument to be persuasive. As stated in Paragraph [0131] of Na, the voltage detector 540 generates the selection signal Slct
to supply the panel power voltage VCC to the first power converter 510 and the second power converter 520 when the auxiliary panel power source voltage VCC’ is lower than the threshold voltage, and transmits the generated selection signal Slct to the switch portion 530. When the auxiliary panel power source voltage VCC’ exceeds the threshold voltage, the voltage detector 540 generates a selection signal Slct to supply the auxiliary panel power source voltage VCC’ to the first power converter 510 and the second power converter 520, and transmits the selection signal Slct to the switch portion 530. Continuing in Paragraph [0132] of Na, for example, when the panel power source voltage VCC is 5 V, the threshold voltage of the auxiliary panel power source voltage VCC’ may be 5 V (e.g. about the same as the panel power source
voltage VCC). Accordingly, when the auxiliary panel power source voltage VCC’ generated by the thermoelectric generation portion 600 is lower than 5 V, the first driving voltage VT and the second driving voltage VD are generated by using the panel power voltage VCC supplied from the external device/source, and when the auxiliary panel power source voltage VCC’ generated by the thermoelectric generation portion 600 is 5 V or higher, the first driving voltage VT and the second driving voltage VD can be generated by using the auxiliary panel power source voltage VCC’. Therefore, when stored voltage reaches a usable voltage of 5 V or higher, the system of Na will switch over and provide the voltage VCC’ (first auxiliary voltage) from the storage portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        12/06/2022